DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a process of tr.
Group II, claim(s) 9-12, drawn to a product.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a process of treating plant material, comprising the steps of: a) chemical treatment of plant material; b) drying a product obtained in the chemical treatment step; and c) welding the product obtained in the product drying step, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Haverhals (US 2017/0233914) in view of Hijosa (US 2013/0149512).
Haverhals discloses various processes and/or apparatuses for converting biopolymer containing fibrous and/or particulate substrate into welded substrates (paragraph [0126]). In one aspect of a process, a process solvent may be applied to one or more substrates containing natural materials, and upon removal of a portion of the process solvent the fibers and/or particles become welded together (c) welding the product) (paragraphs [0126]-[0127]). Substrate as used in Haverhals includes pure biomaterial (e.g., cotton yarn) (paragraph [0087]). Cellulosic-based substrates may include cotton, pulp, and/or other refined cellulosic fiber and/or particles and lignocellulosic-based substrates may include wood, hemp, corn stover, bean straw, and grass (plant material) (paragraphs [0088]-[0089]). Generally, experiments have shown that a welding process to configured to utilize an artificially dry substrate (e.g., a substrate that has been dried prior to introduction into the welding apparatus) (b) drying a product) yields surprising new synergies that improve the economics of the welding process and/or the welded substrates produced thereby (paragraph [0221]).
Haverhals is silent as to the process comprising step a) chemical treatment of the plant material.
Hijosa discloses a multiple layered stack material or web material made substantially from natural fibers that is suitable for a variety of applications (paragraph [0001]). The layers comprise a composite fiber material of from about 80 to 100% w/w leaf or stem fiber and from about 0 to 20% w/w of a polymer, wherein the polymer is fusible at a temperature of about 180oC or less (paragraph [0015]). The manufacture of the natural nonwoven desirably utilizes leaf and/or stem fibers that have been degummed (paragraph [0082]). The nonwoven material will have a suitable tensile strength and elongation which depends on the source of the leaf fiber and the method of degumming (paragraph [0028]). Chemical processes of degumming are known in the art (a) chemical treatment of plant material) (paragraph [0082]-[0088]). The heat setting of the polymer fibers is performed after the formation of a nonwoven (paragraph [0107]), i.e., after the fibers have been degummed as the nonwoven is formed of degummed fibers (paragraph [0082]).
Since both Haverhals and Hijosa teach welded natural fiber substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haverhals to include a degumming stem (a) chemical treatment of plant material) prior to welding of the fibers in order to provide the desired elongation and tensile strength of the resulting fibers.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789